Remark
	This Office action has been issued in response to amendments filed on 08/20/2021.
Examiner’s amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stephanie J. Remy on July 28, 2022 .
The application has been amended claims as follows:
1.	(Currently Amended) A vehicle control apparatus to be applied to a vehicle, the vehicle control apparatus comprising:
	an abnormality detection unit configured to detect an abnormal condition of a driver who drives the vehicle while the vehicle is traveling;
	a notification control unit configured to perform a notification control to make a notification of the abnormal condition detected by the abnormality detection unit; and
	an automatic stop control unit configured to
	start a first vehicle stop control of the vehicle when detecting no operation to cancel the notification control performed by a passenger in the vehicle within a predetermined period of time after the notification control unit starts the notification control, [[and]]
	start a second vehicle stop control of the vehicle without waiting for an elapse of the predetermined period of time when detecting a vehicle stop request operation performed by [[a]] the passenger in the vehicle within the predetermined period of time, and
stop the vehicle from traveling when one or more of the first vehicle stop control and the second vehicle stop control is started.

2.	(Original) The control apparatus according to claim 1, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to reduce an output volume of the alarm sound in the second vehicle stop control compared with in the first vehicle stop control.

3.	(Original) The vehicle control apparatus according to claim 1, wherein
	the automatic stop control unit is configured to stop the vehicle at a higher deceleration rate in the second vehicle stop control than in the first vehicle stop control.

4.	(Original) The vehicle control apparatus according to claim 2, wherein
	the automatic stop control unit is configured to stop the vehicle at a higher deceleration rate in the second vehicle stop control than in the first vehicle stop control.

5.	(Original) The vehicle control apparatus according to claim 1, wherein
	the vehicle stop request operation comprises an operation performed by the passenger using an operator of an electronic parking brake.

6.	(Original) The vehicle control apparatus according to claim 2, wherein
	the vehicle stop request operation comprises an operation performed by the passenger using an operator of an electronic parking brake.

7.	(Original) The vehicle control apparatus according to claim 3, wherein
	the vehicle stop request operation comprises an operation performed by the passenger using an operator of an electronic parking brake.

8.	(Original) The vehicle control apparatus according to claim 4, wherein
	the vehicle stop request operation comprises an operation performed by the passenger using an operator of an electronic parking brake.

9.	(Original) The vehicle control apparatus according to claim 1, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase an output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

10.	(Original) The vehicle control apparatus according to claim 2, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase the output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

11.	(Original) The vehicle control apparatus according to claim 3, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase an output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

12.	(Original) The vehicle control apparatus according to claim 4, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase the output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

13.	(Original) The vehicle control apparatus according to claim 5, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase an output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

14.	(Original) The vehicle control apparatus according to claim 6, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase the output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

15.	(Original) The vehicle control apparatus according to claim 7, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase an output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

16.	(Original) The vehicle control apparatus according to claim 8, wherein
	the notification control comprises output control of an alarm sound, and
	the notification control unit is configured to increase the output volume of the alarm sound when determining that the passenger is seated in a rear passenger seat of the vehicle compared with when determining that the passenger is not seated in the rear passenger seat of the vehicle.

17.	(Currently Amended) A vehicle control apparatus to be applied to a vehicle, the vehicle control apparatus comprising
	circuitry configured to
	detect an abnormal condition of a driver who drives the vehicle while the vehicle is traveling,
	perform a notification control to make a notification of the abnormal condition detected,
	start a first vehicle stop control of the vehicle when detecting no operation to cancel the notification control performed by a passenger in the vehicle within a predetermined period of time after starting the notification control, [[and]]
	start a second vehicle stop control of the vehicle without waiting for an elapse of the predetermined period of time when detecting a vehicle stop request operation performed by [[a]] the passenger in the vehicle within the predetermined period of time, and
stop the vehicle from traveling when one or more of the first vehicle stop control and the second vehicle stop control is started.


Allowable Subject Matter
	Claims 1-17 are allowable.

	The following is an examiner’s statement of reasons for allowance: At the time of this invention, prior art such as Reppas (US 5775456 A) directed to emergency driver system allows a passenger in the motor vehicle to safely maneuver the motor vehicle should the driver become incapacitated by exposing a brake actuator and an accelerator actuator concealed by a cover. Upon opening the cover, a cover sensor actuates emergency lights, headlights, and a horn, and disengages the operation of the driver brake pedal and accelerator pedal. This allows the passenger to control the steering with the left hand and the acceleration and braking of the motor vehicle with the right hand, via the brake actuator and the accelerator actuator positioned on an emergency control panel located under the cover.
 The prior art of record is different than the claimed invention because in the claimed invention start a second vehicle stop control of the vehicle without waiting for an elapse of the predetermined period of time when detecting a vehicle stop request operation performed by a passenger in the vehicle within the predetermined period of time, and stop the vehicle from traveling when one or more of the first vehicle stop control and the second vehicle stop control is started . This in view of the other limitations of claim 1 result in the claimed invention being novel and non-obvious.  Similarly for claims 17.  Accordingly claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MUNEAR T AKKI/Primary Examiner, Art Unit 2687